DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a divisional of U.S. Patent Application No. 16/587,193, filed on March November 30, 2016, and issued as U.S. Patent No. 11.095,158, which claims priority to Chinese Patent Application No. 201910901564.5, filed on September 23, 2019.

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 07/26/2021 was considered.   

Election/Restrictions
Applicant's election of Species V, corresponding to Claims 1-2 and 7-20 in the reply filed on 10/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, upon further consideration, it is noted that claims 9, 10, 12, 13, and 16-20 similar to unelected Species claims 3-6 are also including in the election.  Since claims 9, 10, 12, 13, and 16-20 are belonging to unelected Species, the claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1, 2, 7, 8, 11, 14, and 15 are pending for examination.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Line 2 of the claim recites “the number of turns” should be “a number of turns”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US Patent Publication 2015/0042274; hereinafter “Kim”.
Regarding claim 1, Kim discloses an apparatus (Fig. 1 to Fig. 5) comprising: 
a rectifier (Fig. 1, 122) coupled to a coil (Fig. 1, 121) of a wireless power transfer system (Fig. 1 to Fig. 5), the rectifier comprising a first leg and a second leg, wherein: 
the first leg (Fig. 5, 510 and 530) comprises a first switch (Fig. 5, 530) and a second switch (Fig. 5, 510) connected in series between a first voltage bus (Fig. 5, 213) and a second voltage bus (Fig. 5, ground); and 
the second leg (Fig. 5, 520 and 540) comprise a third switch (Fig. 5, 540) and a fourth switch (Fig. 5, 520) connected in series between the first voltage bus (Fig. 5, 213) and the second voltage bus (Fig. 5, ground), and wherein a gate drive signal of the first switch (Fig. 5, Vn1) is derived from a signal in phase with a voltage on a first terminal of the coil (Fig. 5, Vn1 is connected to 212 thus in phase with 212 that connected to an AC input which is connected to a first terminal of the resonator 121 as shown in Fig. 1), and a gate drive signal of the third switch (Fig. 5, Vp1) is derived from a signal in phase with a voltage on a second terminal of the coil (Fig. 5, Vn1 is connected to 211 thus in phase with 211 that connected to the AC input which is connected to a second terminal of the resonator 121 as shown in Fig. 1).
Regarding claim 2, Kim discloses the apparatus of claim 1 above, Kim further discloses wherein: 
a common node (Fig. 5, Vp1) of the first switch and the second switch (Fig. 5, 510 and 530) is coupled to the second terminal of the coil (Fig. 5, 211); 
a common node (Fig. 5, Vn1) of the third switch and the fourth switch (Fig. 5, 520 and 540) is coupled to the first terminal of the coil (Fig. 5, 212), wherein the coil is a receiver coil (Fig. 1, 121 is a RX resonator); 
the first voltage bus is coupled to a positive terminal of a load (Fig. 1, 130), wherein the rectifier (Fig. 1, 122) is coupled between the receiver coil (Fig. 1, 121) and the load (Fig. 5, Vn1); and 
the second voltage bus is coupled to ground (Fig. 5, ground).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schaible et al., US Patent Publication 2006/0133116; hereinafter “Schaible”.

Regarding claim 7, Kim discloses the apparatus of claim 1 above, Kim does not discloses having an auxiliary coil to control a gate voltage of the first switch and a gate voltage of the third switch.  Schaible discloses an auxiliary coil (Fig. 1a, 185) magnetically coupled to the coil (Fig. 1a, 115), wherein: 
a gate of the first switch (Fig. 1a, gate of Q1) is coupled to a first terminal of the auxiliary coil (Fig. 1a, non-doted terminal of 185), wherein a voltage on the first terminal of the auxiliary coil (Fig. 1a, voltage at the non-doted terminal of 185) is in phase with the voltage on the first terminal of the coil (Fig. 1a, non-doted terminal of 105); and 
a gate of the third switch (Fig. 1a, gate of Q2 which is equivalent to a third transistor in a full-bridge synchronous rectifier and the principle between half-bridge and full-bridge is the voltage output of the half-bridge is one half of the output voltage of the full-bridge) is coupled to a second terminal of the auxiliary coil (Fig. 1a, voltage at the doted terminal of 185) wherein a voltage on the second terminal of the auxiliary coil is in phase with the voltage on the second terminal of the coil (Fig. 1a, doted terminal of 105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teaching of Schaible and have an auxiliary coil magnetically coupled to the coil, wherein: 
a gate of the first switch is coupled to a first terminal of the auxiliary coil, wherein a voltage on the first terminal of the auxiliary coil s in phase with the voltage on the first terminal of the coil; and 
a gate of the third switch is coupled to a second terminal of the auxiliary coil wherein a voltage on the second terminal of the auxiliary coil is in phase with the voltage on the second terminal of the coil.  Doing so would allow driving the switch with separate coil from the power receiving coil to isolate switching noise.
Regarding claim 8, the combination of Kim and Schaible discloses the apparatus of claim 7 above, Schaible further discloses: 
the gate of the first switch is connected to the first terminal of the auxiliary coil directly (Fig. 1a, gate of Q1 connected to the non-doted terminal of 185); and 
the gate of the third switch is connected to the second terminal of the auxiliary coil directly (Fig. 1a, gate of Q2 connected to the doted terminal of 185).
Regarding claim 15, Kim discloses a method (Fig. 1 to Fig. 5) comprising: 
controlling a first high-side switch (Fig. 5, 530) of an H-bridge (Fig. 5) using a first signal derived from a signal (a common node of a second leg of the H-bridge) at a first terminal of an auxiliary coil (Fig. 1a, non-doted terminal of 185), wherein a first midpoint (Fig. 5, Vp1) and a second midpoint (Fig. 5, Vn1) of the H-bridge are coupled to two terminals of a coil (300 is an AC voltage from a RX receiver coil that has two terminals) of a wireless power transfer system respectively (Fig. 1), and the auxiliary coil is magnetically coupled to the coil (Fig. 1a, 185 magnetically coupled to 115); and 
controlling a second high-side switch (Fig. 5, 540) of the H-bridge (Fig. 5) using a second signal derived from a signal (a common node of a first leg of the H-bridge) at a second terminal of the auxiliary coil (Fig. 1a, doted terminal of 185).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Schaible in view of Hua, US Patent Publication 2002/0044470; hereinafter “Hua”.
Regarding claim 11, the combination of Kim and Schaible discloses the apparatus of claim 7 above, Schaible discloses the voltage of the auxiliary winding is required to control to prevent damaging to the system [0034].  The combination of Kim and Schaible does not disclose the number of turns of the auxiliary coil is selected such that suitable gate drive voltages are applied to the gate of the first switch and the gate of the third switch, respectively.  Hua discloses a coupling voltage can be control by a number of turn ratio [0019].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Schaible to incorporate the teaching of Hua and have a number of turns of the auxiliary coil is selected such that suitable gate drive voltages are applied to the gate of the first switch and the gate of the third switch.  Doing so would allow controlling the voltage that is capable of driving the gates while adding isolation to the system to prevent damaging.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Schaible in view of Van, US Patent 10199877; hereinafter “Van”.
Regarding claim 14, the combination of Kim and Schaible discloses the apparatus of claim 7 above, Kim discloses the resonance circuit of the receiving coil.  The combination of Kim and Schaible does not explicitly disclose a resonant capacitor connected between the coil, and a common node of the third switch and the fourth switch.  Van discloses a resonant capacitor (Fig. 3, 24) connected between a coil (Fig. 3, 22), and a common node (Fig. 3, node between 33 and 34) of the third switch (Fig. 3, 33) and the fourth switch (Fig. 3, 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Schaible to incorporate the teaching of Van and have a resonant capacitor connected between the coil, and a common node of the third switch and the fourth switch since series resonance circuit is well-known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836